Citation Nr: 1129471	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to a rating in excess of 10 percent for right foot degenerative joint disease (DJD).

3. Entitlement to a rating in excess of 10 percent for left foot DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to October 1975 and from January 1976 to August 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that continued the 10 percent ratings for bilateral pes planus and right and left foot DJD.  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

On June 2008 VA examination the Veteran reported that he had been seen by a podiatrist and that the records of such "should be available for review."  [Notably, a February 2007 podiatric consultation done at VA facility by a VA physician is of record].  The examiner noted that review of the claims file did not reveal any private podiatry notes.  A May 2008 VA outpatient treatment record, under "Assessment/Diagnosis & Plan," notes: "Foot pain and chronic soreness. Podiatric consult NonVA funding."  The Board likewise cannot find any private treatment records or a "NonVA" consultation in the claims file.  There are also no subsequent VA outpatient treatment records associated with the claims file.
As identified records of private podiatric treatment during the period of consideration are pertinent to all three of the Veteran's increased rating claims and are not of record, they must be secured.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his feet from May 2008 to the present.  

The RO should also ask the Veteran to identify all VA and private providers of evaluation and/or treatment he has received for his feet (to specifically include any private podiatric consultations/treatment).  He should furnish a chronological listing with names and locations of all providers and dates or approximate dates of treatment/evaluation, as well as any releases necessary for VA to secure records of the private providers.  If he has not received any private treatment he should so indicate.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

2. The RO should complete any further development indicated by the results of that sought above (to include a contemporaneous VA examination if suggested by the additional treatment records).  

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

